Case: 13-20551      Document: 00512666060         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20551
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARTIN JESUS RIVAS MEDINA, also known as Martin Jesus Rivas, also
known as Martin Rivas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-304-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Martin Jesus Rivas Medina
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562 & n.28 (5th Cir.) (en banc), cert. denied, 134 S. Ct.
512 (2013), in which this court concluded that the generic, contemporary
definition of “sexual abuse of a minor” does not require that the age of consent



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20551   Document: 00512666060    Page: 2   Date Filed: 06/17/2014


                               No. 13-20551

be lower than seventeen and does not include the age-differential asserted.
Accordingly, Rivas Medina’s unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                    2